Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the metering device being unexposed to wellbore fluid prior to actuation” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite “the metering device being unexposed to wellbore fluid prior to actuation”. Element 30 in applicant’s specification represents metering device/module. In figs. 2 and 3, element 30 is clearly exposed to wellbore fluid as the outer housing 84 is in direct contact will fluid flowing through the annulus. Examiner believes applicant intended to say that “a portion of” the metering module is unexposed to wellbore fluid prior to actuation and this interpretation will be used in the rejection. 
Claims 2-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1 and 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metering device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the metering device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (U.S. 2010/0252252A1).
Regarding claim 1, Harris et al. disclose a setting tool (13, see figs. 1A-2B) configured to actuate a downhole component (22, see fig. 1A-1B and refer to para 0065, 0069, and 0091: setting tool 13 is used to actuate expandable sleeve), comprising: 
a piston (61b) exposed to a fluid chamber (66a, 64a, see figs. 2A-2B; refer to para 0118); 
a setting member (62a, 62b; para 0123) in operable communication with the piston (61b), the setting member (62a, 62b; para 0123: sleeves 62a, 62b travels to eventually cause expansion of component 22) moveably (see fig. 2B) responsive to a pressure in the fluid chamber (64a, 66a) and disposed to cause movement in the downhole component (22; see figs. 1A-2B and refer to para 0065, 0069, 0091, and 0118), during use; and 
a metering module (61a) operably connected to the piston (61b) and/or the setting member (62a, 62b), the metering module (61a) gradually reducing an opposing force (force in chamber 66a by bleeding fluid out via passage 67a) on the piston (61b) and/or the setting member (62a, 62b);
the metering device being unexposed to wellbore fluid prior to actuation (in fig. 2A, the portion of rupturable diaphragm 73a facing the interior of fluid chamber 66a is unexposed to wellbore fluid/annular fluid prior to actuation). 
Regarding claim 2, Harris et al. disclose the metering module (61a) allowing only gradual movement of the piston (61a) and/or the setting member (62a, 62b; bleeding of chamber 66a is gradual which will result in a gradual movement of piston 61a).  
Regarding claim 4, Harris et al. disclose wherein the metering module (61a) is a fluid metering configuration (fluid in chamber 66a flow pass though 61a and out via 67a; refer to para 0118).  
Regarding claim 5, Harris et al. disclose a method of actuating a downhole component (22), comprising: increasing fluid pressure in a borehole (para 0018 and figs. 2A-2B: increased fluid pressure from mandrel 30, pass port 65a and into chamber 64a causing the movement seen in fig. 2B) in which the setting tool (13) as claimed in claim 1 is disposed (see the rejection of claim 1 above); and moving the piston (61b) and/or the setting member (62a, 62b) to apply a gradually increasing force (bleeding of  chamber 66a via passage 67a while pumping fluid in chamber 64a gradually increases force) on the downhole component (22).  
Regarding claim 7, Harris et al. disclose gradually reducing an opposing force (force in chamber 66a) on the piston (61b) and/or setting member (62a, 62b).  
Regarding claim 8, Harris et al. disclose wherein the gradually reducing is by bleeding off (via port 67a) a pressure (pressure in chamber 66a) acting on the piston (61a) in opposition to the borehole pressure (see figs. 1A-2B and refer to paragraphs 0119, 0121, 0123).  
Regarding claim 9, Harris et al. disclose a setting tool (13, see figs. 1A-2B) configured to actuate a downhole component (22, see fig. 1A-1B and refer to para 0065, 0069, and 0091: setting tool 13 is used to actuate expandable sleeve), comprising: 
a piston (61b) exposed to a fluid chamber (66a, 64a, see figs. 2A-2B; refer to para 0118); 
a setting member (62a, 62b; para 0123) in operable communication with the piston (61b), the setting member (62a, 62b; para 0123) moveably (see fig. 2B) responsive to a pressure in the fluid chamber (64a, 66a) and disposed to cause movement in the downhole component (22; see figs. 1A-2B and refer to para 0065, 0069, 0091, and 0118), during use; and 
a metering module (61a) operably connected to the piston (61b) and/or the setting member (62a, 62b), the metering module (61a) allowing only gradual movement (force in chamber 66a by bleeding fluid out via passage 67a) of the piston (61b) and/or the setting member (62a, 62b), the metering device being unexposed to wellbore fluid prior to actuation (in fig. 2A, the portion of rupturable diaphragm 73a facing the interior of fluid chamber 66a is unexposed to wellbore fluid/annular fluid prior to actuation). 
Regarding claim 10, Harris et al. disclose a system (see figs. 1A-2B) comprising: a borehole in a formation (16, fig. 1A); a string (14, 30) in the borehole; and a setting tool (12) as claimed in claim 1 disposed in the string (see fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. 2010/0252252A1), in view of Doane et al. (U.S. 2014/0360734A1).
Regarding claim 3, Harris et al. teach all the features of this claim as applied to claim 1 above; however, Harris et al. is silent to wherein movement of the setting member requires a precondition of the pressure reaching a predetermined threshold.  
Doane et al. teach preventing movement of a piston (30) until the force exerted on the piston exceeds a predetermined or preselected minimum threshold (refer to para 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting member of Doane et al. to require a precondition of the pressure reaching a predetermined threshold, Doane et al., to prevent premature actuation of the setting tool prior to arriving at a desired downhole location. 
Regarding claim 6, Harris et al. teach all the features of this claim as applied to claim 5 above; however, Harris et al. is silent to wherein the moving is only after a predetermined threshold pressure acting on the piston is met.  
Doane et al. teach preventing movement of a piston (30) until the force exerted on the piston exceeds a predetermined or preselected minimum threshold casing movement of the piston (refer to para 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the setting member of Doane et al. wherein moving is only after a predetermined threshold pressure acting on the piston is met, Doane et al., to prevent premature actuation of the setting tool prior to arriving at a desired downhole location. 
Response to Arguments
Applicant's arguments filed on 09/02/2020 have been fully considered but they are not persuasive. 
Regarding claims 1 and 9, applicant argues that the metering device/module is unexposed to wellbore fluid prior to actuation and points to fig. 3 as showing this limitation.
Examiner notes that element 30 in applicant’s specification represents metering device/module. In figs. 2 and 3, element 30 is clearly exposed to wellbore fluid as the outer housing 84 is in direct contact will fluid flowing through the annulus. Examiner believes applicant intended to say that “a portion of” the metering module is unexposed to wellbore fluid prior to actuation. Harris et al. as seen in fig. 2A, shows the portion of rupturable diaphragm 73a facing the interior of fluid chamber 66a being unexposed to wellbore fluid/annular fluid prior to actuation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/09/30/2022
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672